          Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 1 of 8


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OPERATING ENGINEERS LOCAL 66,                 )
AFL-CIO AND CONSTRUCTION                      )
INDUSTRY COMBINED FUNDS, INC., as             )     Civil Action No.
agent for Board of Trustees of Operating      )
Engineers Local 66 Annuity and Savings        )
Fund, Operating Engineers Construction        )
Industry and Miscellaneous Pension Fund,      )
International Union of Operating Engineers,   )
Operating Engineers Local 66 Welfare          )
Fund and Operating Engineers Local 66,        )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )
                                              )
US CROSSINGS UNLIMITED, LLC                   )
and MICHAEL LIND,                             )
                                              )
                      Defendants.             )
                                              )


                                          COMPLAINT


               1.     Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 USC. §1132 and §1145,

§404(b) 29 USC. §1104, §406 29 USC. §1106, §409 29 USC. §1109, and also under §301 of

the Labor-Management Relations Act of 1947 ("LMRA"), 29 USC. §185, in that US Crossings

Unlimited, LLC has failed to pay wage deductions and fringe benefit contributions to Plaintiff in

violation of a certain collective bargaining agreement entered into with the International Union of

Operating Engineers, an employee organization (collectively referred to as the “Union”).
            Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 2 of 8


                 2.          The Plaintiff is the Operating Engineers Local 66 AFL-CIO and

Construction Industry Combined Funds, Inc., as agent for and on behalf of Board of Trustees of

Operating Engineers Local 66 Annuity and Savings Fund, Operating Engineers Construction

Industry and Miscellaneous Pension Fund, Operating Engineers Local 66 Benefit Fund,

Operating Engineers Local 66 Welfare Fund and Western Pennsylvania Operating Engineers

Joint Apprenticeship and Training Program (collectively "Funds"). The Funds conduct the

business of the Funds at P.O. Box 38682, Pittsburgh, Allegheny County, Pennsylvania 15238-

8682.

                 3.          The Funds are employee benefit plans within the meaning of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 USC. §1002 (1), (2), (3), (21),

§1009(C) (1), (B) and §1132, and bring this action in behalf of the trustees, participants and

beneficiaries of such Funds.

                 4.          The trustees of such Funds, which are employee fringe benefit plans

established and maintained within the meaning of ERISA, have designated the Operating

Engineers Local 66 AFL-CIO and Construction Industry Combined Funds, Inc. as their agent for

the collection of contributions and wage deductions payable to such Funds.

                 5.          Defendant US Crossings Unlimited, LLC ("Defendant Contractor") is

in the business of operating a pipeline company, with its principal place of business at 40397

National Road, Belmont, Ohio 43718.


                 6.          Defendant Contractor has entered into a labor agreement ("Agreement")

with the Union pursuant to which such Defendant Contractor was obligated to submit certain

monthly payments to Plaintiff Funds for pension, welfare, apprentice, building, annuity, and

dues for the benefit of employees covered under such Agreement.




                                                    -2-

LIT:646217-1 017020-184890
            Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 3 of 8


                                                 COUNT I

              Operating Engineers Local 66, AFL-CIO and Construction Industry
                   Combined Funds, Inc. v. US Crossings Unlimited, LLC

                                         ERISA Collection Action


                 7.          The averments contained in paragraphs 1 through 6 are hereby

incorporated by reference herein.

                 8.          In violation of such Agreement, Defendant Contractor has failed to make

timely payments of principal contributions and wage deductions to Plaintiff Funds from June

2018 through week ending September 16, 2018, which has resulted in an estimated principal

deficiency of $174,664.80. In addition, interest through October 30, 2018 of $509.73 is due and

liquidated damages of $336.54 are due to Plaintiff Funds, for a total deficiency of $175,511.07.

Interest will continue to accrue after October 30, 2018 at the rate of $57.42 per day.

                 9.          Plaintiff Funds also claim any additional amounts which may be shown to

be due as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $62,000.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one (1%) percent per month and liquidated damages of five (5%) percent

of the amount due, but not less than fifty dollars ($50.00) or more than five hundred dollars

($500.00) per instance. In the alternative, Plaintiff reserves the right to assert a claim for such

additional amounts due either in this or a separate legal action.

                 10.         Plaintiff Funds have demanded payment of these amounts, but

Defendant Contractor has neglected and continues to neglect to pay such amounts.

                 11.         Pursuant to the Agreements and trust agreements of the Funds,

Defendant Contractor is also required to pay Plaintiff Funds attorneys’ fees of twenty percent

(20%) of the total delinquency, but not less than One Thousand Dollars ($1,000.00). Such fees

and expenses total $35,102.21 through October 30, 2018. Plaintiff Funds also claim attorneys’

fees of twenty percent (20%) on any additional amounts shown to be due to Plaintiff Funds until


                                                   -3-

LIT:646217-1 017020-184890
             Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 4 of 8



the termination of this case. In the alternative, the amount of such fees may be determined by

the Court.

                 12.         Defendant Contractor's failure to pay such delinquencies has caused

such trust funds to suffer loss of investment income, to incur additional administrative

expenses, and has resulted in less monies being available to provide pension, medical, and

other fringe benefits to covered workers and their families.

                 13.         Plaintiff Funds are without an adequate remedy at law and will suffer

immediate, continuing and irreparable injury and damage unless Defendant Contractor is

ordered to specifically perform under the federal statutes and Agreement and is restrained from

continuing to refuse to perform as thereunder required.


                 WHEREFORE, Plaintiff, Operating Engineers Local 66, AFL-CIO and

Construction Industry Combined Funds, Inc., demands the following relief against said

Defendant Contractor:


                 (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

Plaintiff Funds pursuant to such agreements, and enjoining Defendant Contractor from

disposing of assets; and

                 (b) For Defendant Contractor to be required to file complete and accurate

remittance reports with Plaintiff Funds covering all aspects of such Defendant's business

operations through the present; and

                 (c) For the Defendant Contractor to be required, in compliance with the terms of

its Agreement, to present for inspection and/or copying all records pertaining to the hours

worked by the Defendant Contractor's employees necessary to verify the accuracy of the

amounts paid and/or due and owing to the Funds since the last audit conducted by the Funds;

and




                                                   -4-

LIT:646217-1 017020-184890
            Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 5 of 8



                 (d) For a money judgment in favor of Plaintiff Funds and against Defendant

Contractor in the sum of $210,613.28, plus such additional amounts shown to be owed to

Plaintiff Funds until termination of this case, plus additional interest, liquidated damages,

attorneys' fees of twenty percent (20%) of the total amount due and costs of suit; and

                 (e) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                 (f)         For such other and further relief as the Court may deem just.


                                                  COUNT II

Operating Engineers Local 66, AFL-CIO and Construction Industry Combined Funds, Inc.
                                   v. Michael Lind

                                  ERISA Breach of Fiduciary Duty Action

                 14.         The averments contained in paragraphs 1 through 13 are hereby

incorporated by reference herein.

                 15.         At all times material hereto, Michael Lind served as the sole member and

owner Defendant Contractor at the address listed in Paragraph 5.

                 16.         At all times material, Michael Lind was responsible for overseeing the

collection of all monies payable to Contractor resulting from the work performed by operating

engineers employed under such Agreement.

                 17.         At all times material, Michael Lind was responsible for overseeing the

submittal of monthly remittance reports and fringe benefit contributions to the Plaintiff Funds.

                 18.         At all times material, Michael Lind also had check signing authority and

the right to make decisions as to what obligations and/or payments of Contractor were to be

paid and which ones were not to be paid.

                 19.         At the time such fringe benefit contributions became due and payable by

Contractor to the Funds, such monies became assets of the Funds.

                 20.         At all times material, Michael Lind was aware of the obligations of

Contractor to timely pay fringe benefits to the Funds.



                                                     -5-

LIT:646217-1 017020-184890
            Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 6 of 8



                 21.         At all times material, Michael Lind was aware that Contractor failed to

timely pay all required fringe benefits to the Funds.

                 22.         Nevertheless, Michael Lind prioritized payment of corporate expenses

that personally benefitted him over payment to the Funds.

                 23.         Based upon the foregoing, Michael Lind constitutes a “fiduciary" under

ERISA.

                 24.         Based upon the foregoing, Michael Lind violated his duty of loyalty to the

beneficiaries of the Funds.

                 25.         Based upon the foregoing, Michael Lind also breached his fiduciary

duties to the Funds by failing to cause Contractor pay to the Plaintiff Funds such contributions

once they became due and payable, and is therefore personally liable for all fringe benefits and

associated interest, liquidated damages, attorneys’ fees and legal costs owed by Contractor to

the Funds.

                 26.         The estimated principal contributions owed to the Funds from June 2018

through week ending September 16, 2018 total $162,438.26.                 In addition, interest through

October 30, 2018 of $474.05 is due and liquidated damages of $312.98 are due to Plaintiff

Funds for a total deficiency of $163,225.30. Interest will continue to accrue after October 30,

2018 at the rate of $53.40 per day.

                 27.         Plaintiff Funds also claim any additional amounts that may be shown to

be due as a result of any audits performed by Plaintiff or remittance reports submitted by

Contractor to the Plaintiff until the termination of this case. Plaintiff Funds estimate that each

such monthly report will total at least $57,660.00. If employer submits future late reports and/or

payments or it is determined by the Funds that additional amounts are owed by Contractor to

the Funds, interest will be assessed on such principal amounts at one (1%) percent per month

and liquidated damages of five (5%) percent of the amount due, but not less than fifty dollars

($50.00) or more than five hundred dollars ($500.00) per instance. In the alternative, Plaintiff




                                                     -6-

LIT:646217-1 017020-184890
            Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 7 of 8



reserves the right to assert a claim for such additional amounts due either in this or a separate

legal action.

                 28.         Plaintiff Funds have demanded from Michael Lind payment of all such

amounts due, but such Michael Lind has neglected and continues to neglect to pay such

amounts.

                 29.         Pursuant to ERISA, Contractor and Michael Lind is also obligated to

Plaintiff Funds to pay Plaintiff's reasonable attorneys' fees of twenty (20%) percent of the total

delinquency or $1,000.00 whichever is greater.              Such fees and expenses total $32,645.06

through October 30, 2018. Plaintiff also claims attorneys’ fees of twenty (20%) percent on any

additional amounts shown to be due to Plaintiff until termination of this case. In the alternative,

the amount of such fees may be determined by the Court.


                 WHEREFORE,            Plaintiff,   Operating   Engineers   Local   66,   AFL-CIO   and

Construction Industry Combined Funds, Inc., demands that judgment be entered against

Michael Lind in the amount of $195,870.35, plus interest from October 30, 2018 at a per diem

rate of $53.40, plus legal costs, plus additional charges and fees.


                                                    COUNT III

Operating Engineers Local 66, AFL-CIO and Construction Industry Combined Funds, Inc.
                                   v. Michael Lind

                                 State Common Law Conversion Action


                 30.         All previous paragraphs are incorporated by reference herein.

                 31.         Pursuant to such Agreement, Michael Lind caused US Crossings

Unlimited, LLC to withhold monies from its employees' wages for union dues and legislative

funds that were required to be remitted to the Plaintiff Funds.

                 32.         In violation of the Agreement, US Crossings Unlimited, LLC failed to remit

such wage deductions to the Plaintiff Funds.




                                                      -7-

LIT:646217-1 017020-184890
            Case 2:18-cv-01343-NBF Document 1 Filed 10/09/18 Page 8 of 8


                 33.         At all times relevant to this action, Michael Lind had the authority and the

responsibility to remit such employee wage withholdings to the Plaintiff Funds.

                 34.         Michael Lind exercised dominion and control over the employee wage

withholdings estimated at $12,226.54, and authorized and/or permitted such monies to be used

to pay other purported creditors of US Crossings Unlimited, LLC,

                 35.         Based upon the foregoing, Michael Lind intentionally converted such

monies that were rightfully due and payable to the Plaintiff Funds.


                 36.         Plaintiff Funds are also entitled to receive from Michael Lind interest on

such late payments ($35.68 through October 30, 2018), plus additional interest from October

30, 2018 of $4.02 per day.


                 WHEREFORE, Plaintiff, Operating Engineers Local 66, AFL-CIO and

Construction Industry Combined Funds, Inc., demands entry of a judgment in its favor and

against Michael Lind in the amount of $12,262.22 plus additional interest from October 30, 2018

and costs of suit.


JURY TRIAL DEMANDED                                TUCKER ARENSBERG, P.C.


                                                   /s/ Jeffrey J. Leech
                                                   Jeffrey J. Leech
                                                   PA I.D. No. 19814
                                                   jleech@tuckerlaw.com
                                                   Neil J. Gregorio, Esquire
                                                   PA I.D. No. 90859
                                                   ngregorio@tuckerlaw.com
                                                   1500 One PPG Place
                                                   Pittsburgh, PA 15222
                                                   (412) 566-1212
                                                   Attorneys for Plaintiff




                                                     -8-

LIT:646217-1 017020-184890
